UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4506
TWAN MILTON REDMOND,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
                  James P. Jones, District Judge.
                         (CR-00-10095)

                  Submitted: December 17, 2001

                      Decided: January 10, 2002

      Before WILKINS and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Joseph Graham Painter, Jr., Scott Weber, PAINTER WEBER,
Blacksburg, Virginia, for Appellant. John L. Brownlee, United States
Attorney, Anthony P. Giorno, Assistant United States Attorney, Roa-
noke, Virginia, for Appellee.
2                     UNITED STATES v. REDMOND
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Twan Milton Redmond pled guilty to one count of perjury, in vio-
lation of 18 U.S.C. § 1621 (1994), and was sentenced to 18 months
imprisonment. On appeal, he maintains that his waiver of appeal
rights was not knowing and that the disparity in his sentence and that
of his co-defendant violates his constitutional rights. We dismiss.

   Redmond signed a written plea agreement in which he agreed to
waive his right to contest his sentence in any direct appeal or post-
conviction proceeding. A defendant may waive the right to appeal if
that waiver is knowing and intelligent. United States v. Attar, 38 F.3d
727, 731 (4th Cir. 1994). In determining whether a waiver is knowing
and intelligent, we examine the background, experience, and conduct
of the defendant. If the district court fully questions a defendant dur-
ing the plea colloquy pursuant to Rule 11 of the Federal Rules of
Criminal Procedure, regarding the waiver of his right to appeal, gen-
erally the waiver is valid and enforceable. United States v. Wessells,
936 F.2d 165, 167-68 (4th Cir. 1991).

   The transcript of Redmond’s Rule 11 hearing reveals that he under-
stood the full significance of the waiver provision of his plea agree-
ment. The prosecutor summarized the plea agreement, including the
terms of the waiver provision. Redmond maintained that he had
reviewed the written plea agreement, which he signed, with his attor-
ney. The district court specifically questioned Redmond’s understand-
ing that he was waiving his right to appeal his sentence. Redmond
stated that he understood he was waiving his right to appeal. Red-
mond further indicated that he was satisfied with his attorney’s repre-
sentation. On these facts, we find that Redmond’s waiver was
knowingly and voluntarily given.

  We find Redmond’s argument that his waiver of appeal rights was
not knowing because Fed. R. Crim. P. 11 is unconstitutional wholly
                      UNITED STATES v. REDMOND                         3
without merit. This Court has consistently approved the knowing and
voluntary waiver of a defendant’s right of appeal. See United States
v. Marin, 961 F.2d 493, 495-96 (4th Cir. 1992) (noting there is no
constitutional right to appeal and that the statutory right to appeal may
be waived if waiver is knowing and voluntary). We further reject
Redmond’s claim that his plea agreement constituted a "contract of
adhesion" thereby rendering his plea unknowing. Redmond negoti-
ated a plea agreement whereby the Government agreed to dismiss the
arson count in exchange for his guilty plea. Redmond was similarly
situated to every other defendant facing criminal charges. He negoti-
ated a favorable resolution of the charges against him in exchange for
his waiver of appeal rights. This does not create a "contract of adhe-
sion."

  Redmond knowingly and voluntarily waived his right to appeal his
sentence, and Redmond’s plea agreement specifically stated that Red-
mond would not be given "‘substantial assistance’ credit" pursuant to
U.S.S.G. ¶ 5K1.1. The precise issue that Redmond seeks to appeal
was resolved in his plea agreement, and thus is plainly within the
scope of the agreement’s appellate waiver provision. Consequently,
we do not address his claim regarding the disparity in his sentence
and that of a co-defendant who received a downward departure for
substantial assistance. Accordingly, we dismiss this appeal. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           DISMISSED